UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-1732


MR. LESTER D. FLETCHER,

                    Plaintiff - Appellant,

             v.

ASHTON BALDWIN CARTER; DEPARTMENT OF DEFENSE; DEFENSE
COMMISSARY AGENCY DeCA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paula Xinis, District Judge. (8:15-cv-03897-PX)


Submitted: October 24, 2018                                  Decided: November 7, 2018


Before NIEMEYER and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed in part, affirmed as modified in part by unpublished per curiam opinion.


Lester D. Fletcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Lester D. Fletcher appeals the district court’s order dismissing his amended

complaint alleging employment discrimination and retaliation and the court’s order

denying his Fed. R. Civ. P. 59(e) motion for reconsideration. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Fletcher v. Carter, No. 8:15-cv-03897-PX (D. Md. Mar. 6, 2017; filed

Mar. 29, 2018 & entered Mar. 30, 2018).         However, because the court dismissed

Fletcher’s age- and disability-related claims for lack of subject matter jurisdiction, we

affirm that portion of the dismissal order as modified to reflect that the dismissal is

without prejudice. See S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at

Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in

subject matter jurisdiction[] must be one without prejudice, because a court that lacks

jurisdiction has no power to adjudicate and dispose of a claim on the merits.”). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              AFFIRMED IN PART,
                                                   AFFIRMED AS MODIFIED IN PART




                                           2